Citation Nr: 1607109	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-00 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a respiratory disorder, claimed as allergic rhinitis and sinusitis, and if so, whether service connection may be granted. 

2.  Entitlement to service connection for hypertension, to include as secondary to residuals of colon cancer.

3.  Entitlement to an initial disability rating in excess of 20 percent for residuals of colon cancer from November 17, 2009. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1971 to December 1978 and from February 1981 to July 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2012, the Board remanded the matter for a Board hearing.  The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing in December 2015.  A transcript of the hearing is of record along with additional evidence submitted following the hearing and a waiver of Agency of Original Jurisdiction (AOJ) consideration.

The RO has adjudicated the issue of entitlement to service connection for allergic rhinitis.  However evidence indicates the Veteran may have been diagnosed with various diagnoses.  Claims for a respiratory disability encompass claims for all respiratory disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's claim encompasses any respiratory diagnoses during the appeal period.  The Board has recharacterized the issue accordingly as reflected on the title page. 

Although the RO has previously reopened the Veteran's claim for a respiratory disorder, the Board is required to consider the issue of finality before it can consider the claim on its merits, and as such, the issue has been characterized as shown on the title page.  See 38 U.S.C.A. §§ 5108, 7104(b); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issue of entitlement to an increased disability rating for bilateral upper and lower extremity neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service connection claim for allergic rhinitis was initially denied by an unappealed November 1981 rating decision.  

2.  The RO declined to reopen the Veteran's claim for service connection for allergic rhinitis in an unappealed May 1990 rating decision. 

3.  Evidence received since the May 1990 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a respiratory disorder. 

4.  Resolving reasonable doubt in the Veteran's favor, his respiratory disorder diagnosed as allergic rhinitis and sinusitis, had its onset in service.

5.  Resolving reasonable doubt in the Veteran's favor, his hypertension had its onset in service.

6.  The Veteran's residuals of colon cancer have manifested with severe symptoms.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria to establish service connection for allergic rhinitis and sinusitis have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria to establish service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  The criteria for a 40 percent disability rating for residuals of colon cancer have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.114, Diagnostic Code 7329 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening Claim

Prior Decision

The claim of service connection for allergic rhinitis was initially denied in a November 1981 rating decision.  The claim was denied on the basis that the respiratory disorder was developmental.  The Veteran failed to appeal the May 1990 rating that declined to reopen his service connection claim.  No correspondence was received from the Veteran and no additional evidence was received within one year of the May 1990 rating decision.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the claim became final as to all evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2015).  

New Evidence

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108 (West 2014).  The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the May 1990 rating decision, new evidence added to the record consists of VA treatment records, private treatment records, lay statements, and the Veteran's December 2015 Board hearing testimony.  The Veteran testified that his respiratory disorder began during service and has continued since service.  The Veteran's statements must be presumed credible for the purpose of reopening his claim.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992) (holding that evidence is presumed credible for the limited purpose of determining its materiality).  Notwithstanding the lack of a definite relationship between the Veteran's respiratory disorder and service, the RO previously determined that the evidence of record was sufficiently suggestive of a nexus to trigger the need for a VA examination in support of his claim.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for requirement that evidence indicate that claimed disability may be associated with in-service injuries for purposes of obtaining an examination).  Such an examination was administered in January 2011. 



The threshold for reopening a claim is low, and in this case, the added information raises a reasonable possibility of substantiating the claim.  As such, the claim is reopened.  38 C.F.R. § 3.156(a); Shade.

II.  Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2014); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


A.  Hypertension

The Veteran, in hearing testimony, contends that his hypertension had its onset in service, and alternatively, is a result of his service-connected colon cancer.  

The Veteran is already in receipt of service connection for colon cancer.  Thus, in light of his contentions, the Board would generally be obliged to consider his instant claim on both a direct and a secondary basis.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that the Board is required to weigh all theories of entitlement raised either by the claimant or by the record as part of the non-adversarial administrative adjudication process).  Nevertheless, given the particular circumstances of this case, the Board finds that direct service connection for hypertension is warranted and, thus, for the sake of judicial economy will confine its analysis to that specific theory of entitlement.

Certain chronic diseases, including hypertension, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104 (Note (1) to Diagnostic Code 7101).  Diagnostic Code 7101 provides that hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is to be rated as 10 percent disabling.  38 C.F.R. § 4.104, (Diagnostic Code 7101).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.   

The evidence establishes that the Veteran has a current diagnosis of hypertension.  See April 2012 VA Examination Report.  As previously noted, the RO has conceded exposure to diesel fuel carcinogenic agents.  Moreover, there is medical evidence linking the Veteran's hypertension and his active duty service.  Specifically, in March 2011, the Veteran's treating physician linked the Veteran's diagnosed hypertension to his exposure to chemicals and diesel fuel.  In April 2012, a VA examiner, based on a review of the claims file, opined that there were no long term effects of diesel pollution.  The examiner explained that there is no clear link between prior diesel exposure and hypertension several years later.  Based on literature review, there is an association with transient hypertension and pollutants such as diesel fuel.  Thus, the medical evidence contains competent and probative medical opinions in favor of and against the Veteran's claim.  In conclusion, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the record is in relative equipoise on all material elements of this claim.  Thus, service connection is warranted.

B.  Respiratory 

The Veteran's treatment records reveal diagnoses of allergic rhinitis and chronic sinusitis.  His service treatment record reveal that he was diagnosed with allergic rhinitis in March 1981.  As previously noted, the RO has conceded exposure to diesel fuel carcinogenic agents.  

Finally, there is medical evidence linking the Veteran's respiratory disorders and his in-service exposure to diesel fuel.  Specifically, in October 2012, the Veteran's treating physician linked the Veteran's diagnosed respiratory disorders to his in-service exposure to chemicals and diesel fuel.  In January 2011, a VA examiner, based on a review of the claims file, opined that there was no relationship to the Veteran's respiratory disability and his military service.  In February 2012, a VA examiner opined that the Veteran's respiratory disorder may be exacerbated by diesel smoke and exhaust.  

The Board finds that the October 2012 private medical opinion and the February 2012 VA medical opinions are probative, as they were predicated upon a review of the record and contain clear conclusions connected to supporting data by reasoned medical explanations.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Stefl; Nieves-Rodriguez.

As all of the elements necessary to establish service connection have been met, the Board finds that service connection for a respiratory disorder, diagnosed as allergic rhinitis and sinusitis, is warranted.

III.  Higher Rating

The Veteran indicated at the December 2015 Board hearing that the grant of an initial 40 percent disability rating for residuals of colon cancer would satisfy his appeal as to that issue, and the Board herein grants.  In light of the fully favorable determination in this case, no discussion of compliance with VA's duty notify and assist is necessary.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Service connection for colon cancer was granted by a February 2010 rating decision and a 100 percent rating was assigned, effective November 20, 2007, a 10 percent rating was assigned, effective November 17, 2009, under Diagnostic Code 7343-7329.  A January 2008 rating decision assigned a 20 percent disability rating, effective November 17, 2009.  An evaluation of 100 percent is assigned during active malignancy or X-ray, chemotherapy, or other therapeutic procedure.  Pursuant to DC 7343, if there has been no local recurrence or metastasis, rate on residuals.  38 C.F.R. § 4.114, DC 7343 (2015).  Since the Veteran's claim for service connection, he has not been shown to have local recurrence or metastasis.  His residuals have been shown to consist of resection of the large intestine, which is rated under DC 7329.

Diagnostic Code 7329 provides ratings for resection of the large intestine.  Resection of the large intestine with slight symptoms is rated 10 percent disabling.  Resection of the large intestine with moderate symptoms is rated 20 percent disabling.  Resection of the large intestine with severe symptoms, objectively supported by examination findings, is rated 40 percent disabling.  38 C.F.R. § 4.114, DC 7329 (2015).   

The Veteran testified that he experiences bowel movements six to eight times per day due the resection of the large intestine.  He reported a slight loss of bowel control.  Private treatment records document complaints of bouts of diarrhea with rarely formed stool, increased joint pain, muscle spasms, decreased appetite, weakness and nerve damage to include bilateral upper and lower extremity neuropathy.  A September 2010 VA examiner noted mild generalized weakness.  On VA examination in December 2010, the Veteran reported diarrhea three times a day.  He testified that his symptoms have impacted him severely both socially and professionally.  Specifically, he reported that he uses twenty to twenty-five days of sick leave per year due to his symptoms.  Notably, he submitted evidence that he used twenty-three days of sick leave in 2012.  

At the December 2015 Board hearing, the Veteran and his wife offered competent and credible testimony reflecting that his residuals of colon cancer are more severely disabling than the assigned 20 percent disability rating.  Based on the foregoing, the Board finds that the Veteran's symptoms more nearly approximate resection of the large intestine with severe symptoms.  Thus, a disability rating of 40 percent is warranted.  See 38 C.F.R. § 4.114, Diagnostic Code 7329.  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a respiratory disorder; to that extent only, the appeal is granted.

Service connection for allergic rhinitis and sinusitis is granted

Service connection for hypertension is granted.

An initial disability rating of 40 percent for residuals of colon cancer is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

At the December 2015 Board hearing, the Veteran testified that his bilateral upper and lower extremity peripheral neuropathy that is associated with his service-connected residuals of colon cancer disability have worsened since the most recent examination, conducted in March 2015.  As the Veteran has reported a worsening of symptoms since the March 2015 VA examination, the Board must remand these issues in order to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

VA treatment records to March 2015 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from March 2015 to the present, while the claim is in remand status.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain pertinent outstanding VA medical records regarding the Veteran's neurological impairments since March 2015.  Associate these records with the claims file.  If no additional records are available, or exists, that should be documented.  

2.  Ask the Veteran to identify any additional private treatment he wishes to be considered in connection with his claim.  Such records should be sought.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his symptoms from the neurologic impairment of the lower and upper extremities and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his neurologic impairment of the lower and upper extremities.  The claims folder should be made available to the examiner for review before the examination.

5.  Readjudicate the appeal.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


